Citation Nr: 1604206	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  The RO scheduled the Veteran for an October 2014 hearing and sent him appropriate notification, but the Veteran failed to appear for the hearing and has not requested rescheduling.  As such, the Board finds that he has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704.  

This issue was previously before the Board in December 2014 and July 2015, and both times was remanded for further development.  Specifically, the Board requested an adequate VA examination be provided.  Such an exam was provided in October 2015, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, additional remand is required, as discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for his right ear hearing loss.  During his October 2015 VA examination, the Veteran reported he worked for Delta since approximately 1994, and during this period he was provided with an annual hearing test by his employer.  These records would be particularly relevant to the issue on appeal as the claims file currently does not contain any hearing evaluation between the Veteran's entrance examination in 1982 and his January 2015 VA examination.  Based on review of the claims file, no attempt has been made to obtain these highly relevant records.  Accordingly, remand is required so the identified relevant private records may be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the proper authorization from the Veteran, request all available audiological records from Delta, the Veteran's employer, particularly the results of his annual hearing evaluation.  Any negative response should be fully documented by the claims file.

2.  Conduct any additional development as necessary, including obtaining an addendum VA examiner's opinion if required based on the newly obtained evidence.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




